Citation Nr: 0911152	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by: Connecticut Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The served on active duty from July 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Hartford, Connecticut Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2006, the Veteran presented personal testimony 
during a hearing before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is of record.

In March 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  The RO 
continued the denial of the Veteran's claim (as reflected in 
a December 2008 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The Veteran has established entitlement to service connection 
for post traumatic stress disorder (PTSD) and asserts that 
his hypertension is caused by his service connected PTSD.  
The Veteran was afforded a VA examination in August 2005 in 
connection with his claim.  The examiner concluded that the 
Veteran's hypertension was not caused or a result of PTSD.  
However, the examiner did not discuss whether the Veteran's 
hypertension was aggravated by his PTSD.  

During the pendency of the Veteran's claim, effective October 
10, 2006, VA regulations were amended to include that any 
increase in severity of a nonservice- connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  See 38 C.F.R. 
§ 3.310(b) (effective after October 10, 2006); see 71 Fed. 
Reg. 52744 (Sept. 7, 2006) (noting the revision was required 
to implement the Court's decision in Allen v. Brown, 7 Vet. 
App. 439 (1995)).

When the case was previously before the Board, it was 
remanded to the AMC primarily to obtain a supplemental 
medical opinion addressing whether the Veteran's service-
connected PTSD aggravates hypertension in this Veteran.  
Although the examiner who provided the August 2005 opinion 
was apparently unavailable, a supplemental report was 
generated in September 2008 by a physician's assistant.  The 
Board additionally observes that the AMC issued instructions 
to the examiner, which were wholly inconsistent with the 
Board's directives, and, consequently, the examination report 
failed to address the question of aggravation.  

The failure to comply with the Board's directive in this 
matter and ensure that the VA examiner answered the medical 
questions posed by the earlier remand constitutes a violation 
of the appellant's due process rights, which requires another 
remand of this appeal.  Stegall v. West, 11 Vet. App. 268 
(1998). 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  





In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The Veteran should be scheduled for 
an examination by a physician.  Following 
review of the claims folder, including, 
but not limited to, the service treatment 
records together with examination reports 
of August 2005 and September 2008, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the service-connected PTSD 
aggravates hypertension in this Veteran.  
The examiner is requested to document 
that the claims file was reviewed.

If it is determined that the Veteran's 
service-connected PTSD has worsened his 
hypertension, the physician, if possible, 
should quantify the degree to which the 
PTSD has worsened the Veteran's 
hypertension beyond its normal 
progression.  If quantifying the effect 
is not possible, the physician should so 
state.

Adequate reasons and bases for any 
opinion rendered must be provided.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008). 



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


